Citation Nr: 0116662	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  96-50 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel





INTRODUCTION

The veteran served on active duty in the military from August 
1967 to October 1969.  He appealed to the Board of Veterans' 
Appeals (Board) from a June 1996 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA)-which denied his claim for 
service connection for PTSD.


FINDING OF FACT

The veteran did not engage in combat with enemy forces while 
on active duty in the military, but he has a diagnosis of 
PTSD that has been causally linked, by competent medical 
opinion, to second and third degree burns that he sustained 
to most of his face in an accident that occurred while in 
service.


CONCLUSION OF LAW

The veteran's PTSD is proximately due to or the result of the 
burn injuries that he incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act (section 4, 114 Stat. 2096, 2098-2099); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have an opportunity to develop and consider 
this claim in the specific manner prescribed by the VCAA, 
this is of no consequence in this appeal and, in fact, the RO 
still provided sufficient notice and assistance to the 
veteran so that no further development is necessary.

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence that is needed 
to substantiate and complete the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).  But here, the 
RO already has requested all relevant treatment records 
identified by the veteran, and he was informed in an October 
1998 letter of the types of evidence that would be probative 
of his claim.  The RO also has made several attempts to 
obtain his service medical and personnel records.  And the RO 
provided him a VA PTSD examination, too, in April 1996.  But 
of equal or even greater significance, there is sufficient 
evidence, already of record, to grant his claim-thereby 
resolving his current appeal in its entirety.  So he, in 
turn, is not prejudiced by the Board going ahead and issuing 
this decision without first remanding his case to the RO 
to apprise him of the VCAA, and for further compliance with 
it.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
circumstances such as these, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, 
the veteran does not allege, and the evidence does not 
otherwise suggest, that he engaged in combat against enemy 
forces while in service.  Indeed, there is no indication or 
suggestion that he did in either his DA Form 20 or his DD 
Form 214.  And aside from that, the stressor that he claims 
to have caused his PTSD is not purported to be related to 
combat-but rather, to an accident that occurred while he was 
in training.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, then his lay testimony, alone, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other corroborative evidence that substantiates or 
verifies his allegations of the occurrence of the claimed 
stressor.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the BVA of 
its obligations to assess the credibility and probative value 
of the other evidence."  West, Zarycki and Doran cited a 
provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 ("MANUAL  
21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence" means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
see also Cohen, 10 Vet. App. at 147.  

In this case, the veteran alleges that he sustained second 
and third degree burns to most of his face in an accident 
that occurred in either November or December 1967 while 
training with the 1st Infantry Training Battalion at Camp 
LeJeune, North Carolina.  He says that, due to the severity 
of his burns and their location, he later developed PTSD-
thereby warranting service connection.  And he also says that 
others in his company were injured, too.

The Board initially notes that the claims file contains 
medical evidence indicating that the veteran may have PTSD 
related to a November or December 1967 accident with a flame-
thrower.  He also has received a diagnosis of PTSD, as 
indicated in both VA outpatient treatment records and in the 
report of a VA compensation examination that he underwent in 
April 1996.  Thus, the only remaining question is whether the 
alleged incident actually occurred, to support the diagnosis.

In order for a grant of service connection for PTSD to be 
warranted, there must be credible evidence linking the 
veteran's PTSD to a verified stressor in service, not just 
one alleged because it did not pertain to combat.  In this 
case, a review of the claims folder shows that the service 
medical records (SMRs) are incomplete, and remain incomplete 
despite multiple attempts by the RO to obtain additional 
records.  Therefore, VA has a "heightened" duty to explain 
its findings and conclusions and to carefully consider the 
benefit-of-the-doubt rule.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992).

A review of the available SMRs, however, confirms the veteran 
already had a scar under his chin during his military 
enlistment examination.  But that notwithstanding, there also 
is notation in November 1967 indicating that he was treated 
with a dressing change and that he had limited use of his 
right hand for 24 hours.  The next day it was noted that he 
should limit the use of his right hand for 48 hours and that 
there was another notation of a dressing change.  During his 
military separation examination, the scar under his chin 
again was noted, as was a tattoo.  And there was no reference 
to a disfigurement, disability, or incident related to a fire 
or burns.

While the SMRs do not expressly confirm that the veteran 
sustained burns to his face while in service, in the manner 
alleged, the notation in November 1967 suggest-albeit by 
deductive inference, that he received treatment for some sort 
of burn injury (as evidenced by the need to apply a dressing 
to his wound).  And other information obtained confirmed that 
the veteran was assigned to the 1st Infantry Training 
Battalion at Camp Lejeune, North Carolina, from October 1967 
to February 1968, which is where he says that his accident 
occurred on the day in question.  Also, records show that, in 
February 1970, only a few months after his discharge form the 
military, he filed a claim for service connection for burns 
to his right hand-as well as to the side of his face and 
neck.  And the report of a February 1970 VA examination 
contains a history of burns to the right hand and face, 
although there was no actual objective clinical evidence of 
visible scars, as a residual of the purported burns, and 
there was normal function of the hand.

In a May 1970 rating decision that denied service connection 
for scars, the RO stated that in view of the notations during 
service, dated November 1967, it was conceded that the 
veteran had sustained burns of his right hand while on active 
duty in the military.  But the RO held that, since there was 
no further treatment during service for this disability, 
noting the separation examination was negative, and in light 
of the negative findings during the 1970 VA examination, the 
burns sustained during service were acute and transitory and 
completely resolved.  The RO listed the disability as burns 
to the side of the face and neck as not shown by the evidence 
of record and listed them as non-service connected.  In 
summary, the RO denied the claim on the basis that there were 
no current burn residuals, and not on the basis that the 
claimed incident had not occurred.

Evidence since obtained, however, especially an original 
black and white photograph of the veteran's right profile, 
which he stated was taken only a week after the reported fire 
accident, lends further credibility to his allegations that 
the incident occurred, but also that he has burn residuals as 
a result.  The Board also notes that the picture obviously 
was taken at a military instillation while he was on active 
duty, although there was no specific information on either 
side of the photograph as to the date it was taken or other 
identifying writing.  However, irrespective of that, the 
photograph shows what appears to be several patches of 
discolored skin on the side of the veteran's face, above his 
jaw-line, near his right ear.  This is the specific area in 
question, and the discolorations are contrasted by a dark 
imprint of an unknown nature that follows the area of facial 
hair growth up to past his ear.

A May 1996 VA PTSD examination reiterated the veteran's 
previous statements concerning his injury in a fire during 
service.  The diagnoses were the following:  Axis I, PTSD; 
Axis II, No diagnosis; Axis III, diagnosis deferred; Axis IV, 
Stressor level, 6; Axis V, GAF 38.  A GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

The Board finds that the claimed stressors pertaining to the 
November 1967 fire injury have been sufficiently verified, 
particularly when all reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  So inasmuch as there is 
sufficient evidence of a confirmed stressor in service, a 
current diagnosis of PTSD in accordance with DSM-IV, and 
medical evidence linking the current diagnosis to the 
stressor in service, service connection is warranted.


ORDER

Service connection for PTSD is granted.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

